 




Exhibit 10.3

Execution Copy

_______________________________




Management Services Agreement

_______________________________




RICHLAND, GORDON & COMPANY

9330 Sears Tower

233 South Wacker Drive

Chicago, IL 60093




April 29, 2009




Atlantica, Inc.

c/o Richland, Gordon & Company

9330 Sears Tower

233 South Wacker Drive

Chicago, IL 60093




Ladies and Gentlemen:




This letter agreement sets forth the terms and conditions on which Richland,
Gordon & Company (the “Manager”) will provide Atlantica, Inc. (the “Company”)
with certain financial and management consulting services.




Accordingly, we have agreed as follows:




1.

Definitions.




(a)

“Claims” is defined in Section 9.




(b)

“Company” is defined in the first paragraph of this agreement.




(c)

“Consulting Event” is defined in Section 3.




(d)

“EBITDA” means, for any period, the sum of the amounts for such period of (i)
the net income (or loss) after taxes of the Company and its direct and indirect
subsidiaries on a consolidated basis, plus (ii) interest expense which has been
deducted in the determination of the net income (or loss) after taxes of the
Company and its direct and indirect subsidiaries on a consolidated basis, plus
(iii) federal, state and local taxes which have been deducted in determining the
net income (or loss) after taxes of the Company and its direct and indirect
subsidiaries on a consolidated basis, plus (iv) depreciation and amortization
expenses which have been deducted in determining the net income (or loss) after
taxes of the Company and its direct and indirect subsidiaries on a consolidated
basis, plus (v) extraordinary losses which have been deducted in the
determination of the net income (or loss) after taxes of the Company and its
direct and indirect subsidiaries on a consolidated basis, plus (vi) all other
non-cash charges, minus (viii) extraordinary gains which have been included in
the determination of the net income





 




--------------------------------------------------------------------------------

(or loss) after taxes of the Company and its direct and indirect subsidiaries on
a consolidated basis.  Each item used in calculating EBITDA shall be determined
in accordance with generally accepted accounting principles, consistent with
that used in prior periods.  




(e)

“Initial Acquisition” means the consummation by the Company of its initial
acquisition (whether directly or indirectly, in any form, including through any
of its subsidiaries) of, or other business combination with, any company or
business occurring following the date hereof.




(f)

“Initial Financing” means the consummation by the Company of its initial debt or
equity financing (whether directly or indirectly, in any form, including through
any of its subsidiaries) occurring following the date hereof, but shall not
include any loan made by Mirabella Holdings, LLC to the Company pursuant to the
Demand Promissory Note issued on the date hereof.




(g)

“Initial Transaction” means the first to occur following the date hereof of the
Initial Acquisition or the Initial Financing.




(h)

“Liabilities” is defined in Section 8.




(i)

“Management Fee” is defined in Section 3.




(j)

“Manager” is defined in the first paragraph of this agreement.




(k)

“Manager Indemnitees” is defined in Section 8.




2.

Services.  The Manager will provide the Company and its direct and indirect
subsidiaries with management and consulting services regarding the business of
the Company and its direct and indirect subsidiaries and such other services
relating to the Company and its direct and indirect subsidiaries as may from
time to time be reasonably requested by the Board of Directors or executive
officers of the Company.  Without limiting the generality of the foregoing, the
parties currently contemplate that these services shall include advice regarding
improvements to the Company’s financial reporting, accounting and management
information systems and staffing, advice regarding the Company’s general
preparation for any Initial Transaction, and advice regarding the Company’s
execution of an Initial Transaction, if any.  The Manager shall devote only so
much time, and shall consult with and advise the officers and managers of the
Company only to such extent and at such times and places as may be mutually
convenient to the Company and the Manager.




3.

Compensation and Expenses.




(a)

For the services to be rendered by the Manager hereunder, the Manager shall
receive an annual fee (the “Management Fee”) equal to the greater of (i)
$120,000 and (ii) 5% of EBITDA, computed without taking into consideration the
fees payable under this Section 3, as determined by the Company’s regular
auditors, or in the absence thereof, by the Company’s Board of Directors, with
respect to each fiscal year.  The Company shall pay the Management Fee in
quarterly installments in arrears, on April 15, July 15, October 15 and January
15 of each year with respect to the immediately preceding calendar quarter,
equal to the greater of (i)





-2-

 




--------------------------------------------------------------------------------

$30,000 and (ii) 5% of EBITDA for the immediately preceding calendar quarter,
commencing with respect to the calendar quarter ended March 31, 2008 (it being
acknowledged and agreed by the parties that the Manager has been providing to
the Company the services to be rendered hereunder since January 1, 2008),
computed without taking into consideration the fees payable under this Section
3; provided, however, that all Management Fees earned by the Manager prior to
the Initial Transaction shall accrue and not be paid to the Manager until the
consummation of the Initial Transaction.  For purposes of determining the amount
of the Management Fee payable to the Manager with respect to any calendar
quarter, the Company’s Board of Directors may, at the time, make a reasonable
good faith estimate of EBITDA with respect to such calendar quarter.  Without
limiting the foregoing, at the end of each fiscal year during the term of this
agreement, the parties shall make appropriate adjustment to the aggregate amount
of the Management Fee paid to date to the Manager with respect to such prior
fiscal year based on any adjustments made to the calculation of EBITDA with
respect to such prior fiscal year as a result of the audit of the Company’s or
its subsidiaries’ financial statements, or in the absence of such an audit as a
result of the final determination of EBITDA with respect to such prior fiscal
year by the Company’s Board of Directors.




(b)

The Company shall reimburse the Manager for the cost of all reasonable
out-of-pocket fees and expenses hereafter incurred by the Manager and its
affiliates in the performance of the services hereunder and all matters related
thereto.  The aforementioned expenses will be payable by the Company to the
Manager on a quarterly basis in arrears, on April 15, July 15, October 15 and
January 15 of each year with respect to the immediately preceding calendar
quarter, upon presentation by the Manager of invoices for such expenses.




(c)

In connection with additional management services required in connection with
certain corporate events, the Manager shall also be entitled to additional
customary and reasonable fees for management consulting services provided to the
Company or to any of its direct or indirect subsidiaries or shareholders,
including with respect to, without limitation, refinancings, restructurings,
equity or debt offerings, acquisitions, mergers, consolidations, business
combinations, sales and divestitures (each a “Consulting Event”).  In the event
that at any time during the term hereof, there shall occur a Consulting Event
involving the Company or any of the Company’s direct or indirect subsidiaries or
shareholders, the Company shall pay the Manager a management consulting fee, in
cash, equal to 1% of the aggregate consideration (including assumed debt and
long-term liabilities) paid to or by the Company or to or by any of its direct
or indirect subsidiaries or shareholders in consideration for the Manager’s
performance of management consulting services in connection with such Consulting
Event; provided, however, that the amount of the management consulting fee
payable to the Manager in connection with the Initial Transaction shall be
reduced by the amount of all Management Fees payable to the Manager with respect
to the period occurring prior to the consummation of the Initial Transaction.




4.

Activities of the Manager.  The Manager shall be free to provide similar
services to such other business enterprises or activities as the Manager may
deem fit without any limitation or restriction whatsoever.




5.

Term.  The term of this agreement shall commence as of the date hereof and shall
terminate on the tenth anniversary of the date hereof.








-3-

 




--------------------------------------------------------------------------------

6.

Relationship of the Parties.  The Manager is providing services hereunder as an
independent contractor, retaining control and responsibility for its operations
and personnel.  Nothing in this agreement shall be deemed to constitute the
parties hereto joint venturers, partners or participants in an unincorporated
business or other separate entity, nor in any manner create any
employer-employee relationship between the Company and its direct and indirect
subsidiaries on the one hand, and the Manager or any of the Manager’s employees
on the other hand.




7.

Board of Directors and Officers.  Nothing in this agreement shall be construed
to relieve the directors or officers of the Company from the performance of
their respective duties or limit the exercise of their powers in accordance with
the Company’s organizational documents, any applicable provisions of applicable
law, or otherwise.  The activities of the Company shall at all times be subject
to the control and direction of its Board of Directors and officers.  The
Company reserves the right to make all decisions with regard to any matter upon
which the Manager has rendered its advice and consultation.




8.

Limitation of Liability.  Neither the Manager nor any of its affiliates,
members, partners, managers, directors, officers, employees, agents and/or
controlling persons, nor any successor by operation of law (including by merger)
of any such person, nor any entity that acquires all or substantially all of the
assets of any such person in a transaction or series of related transactions
(all of the foregoing, collectively, the “Manager Indemnitees”) shall be liable
to the Company or any of its subsidiaries or affiliates or any of the security
holders or creditors of the Company or any of its affiliates for any loss,
liability, damage, deficiency, diminution in value, action, suit, claim,
proceeding, investigation, audit, demand, assessment, fine, judgment, cost or
other expense (including, without limitation, legal fees and expenses)
(collectively, “Liabilities”) directly or indirectly (whether in contract, tort
or otherwise) arising out of, related to, caused by, based upon or in connection
with the performance of services contemplated by this agreement, unless such
Liability shall be proven to result directly and primarily from the willful
misconduct of such person.  The Manager makes no representations or warranties,
express or implied, in respect of the services provided by any Manager
Indemnitee.  In no event will any Manager Indemnitee be liable to the Company or
any of its subsidiaries or affiliates (a) for special, indirect, punitive or
consequential damages, including, without limitation, loss of profits or savings
or lost business, whether or not such damages are foreseeable or such Manager
Indemnitee has been advised of the possibility of such damages or (b) in respect
of any Liabilities relating to any third party claims (whether based in
contract, tort or otherwise), except as expressly set forth in Section 9.  Under
no circumstances will the aggregate liability of the Manager Indemnitees exceed,
in the aggregate, the fees actually paid to the Manager hereunder.




9.

Indemnification.  The Company shall reimburse, defend, indemnify and hold the
Manager Indemnitees harmless from and against any Liabilities arising out of,
related to, caused by, based upon or in connection with (a) any act or omission
of, or on behalf of, the Company, any of its subsidiaries or the Manager, except
to the extent proven to result directly and primarily from the willful
misconduct of the person seeking indemnification, or (b) any act or omission
made at the direction of the Company or any of its subsidiaries (“Claims”).  The
Company shall defend at its own cost and expense and any and all suits or
actions (just or unjust) which may be brought against the Company, its
subsidiaries or any of their affiliates, or any Manager Indemnitee or in which
any Manager Indemnitee may be impleaded with others upon any





-4-

 




--------------------------------------------------------------------------------

Claims, or upon any matter, directly or indirectly arising out of, related to,
caused by, based upon or in connection with this agreement or the performance
(or failure of performance) hereof by any Manager Indemnitee.  




10.

Assignment.  This agreement and the rights, duties and obligations of the
Company hereunder may not be assigned or delegated by the Company without the
prior written consent of the Manager.  This agreement and the rights, duties and
obligations of the Manager hereunder may not be assigned or delegated by the
Manager, other than to an affiliate of the Manager, without the prior written
consent of the Company.




11.

Amendments.  No amendment, supplement or waiver of any provision of this
agreement shall be effective unless the same shall be in writing and signed by
the Manager and the Company (in the case of an amendment or supplement) or by
the waiving party (in the case of a waiver).




12.

Applicable Law.  This agreement shall be governed by, and construed and enforced
in accordance with, the laws of the state of New York that apply to contracts
made and performed entirely within such state.




13.

Section Headings.  The headings of each section are contained herein for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this agreement.




14.

Entire Agreement.  This agreement contains the entire agreement of the parties
with respect to the subject matter hereof and supersedes and replaces all prior
negotiations, writings, agreements and understandings relating to the subject
matter of this agreement.




15.

Severability.  Any provision of this agreement that is held to be invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction
shall be ineffective only to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions hereof;
provided, however, that the parties will attempt in good faith to reform this
agreement in a manner consistent with the intent of any such ineffective
provision for the purpose of carrying out such intent.  If any provision is held
void, invalid or unenforceable with respect to particular circumstances, it
shall nevertheless remain in full force and effect in all other circumstances.




16.

Counterparts.  This agreement may be executed in counterparts, each of which
shall be an original, and both of which together shall constitute one and the
same document. Any counterpart may be executed by facsimile signature and such
facsimile signature shall be deemed an original.




[The next page is the signature page]





-5-

 




--------------------------------------------------------------------------------

Please sign below to confirm that the foregoing sets forth our agreement as of
the date first written above.




Very truly yours,




RICHLAND, GORDON & COMPANY







By: /s/Alan D. Gordon

       Name:  Alan D. Gordon

       Title:    President




Agreed:




ATLANTICA, INC.







By: /s/Shelley Goff

       Name:  Shelley Goff

       Title:    Secretary & Chief Financial Officer








[Management Services Agreement -- Signature Page]




 


